Citation Nr: 1101112	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-43 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cyst.

2.  Entitlement to service connection for a skin disorder, to 
include chloracne, to include being due to exposure to chemical 
dioxins.  

3.  Entitlement to service connection for folliculitis.  

4.  Entitlement to an increased initial evaluation for service-
connected hepatitis C, evaluated as 10 percent disabling prior to 
April 6, 2004, and as 20 percent disabling thereafter.  

5.  Entitlement to service connection for pancreatitis, to 
include being due to or caused by service-connected hepatitis C.  

6.  Entitlement to service connection for hypertension, to 
include being due to or caused by service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Muskogee, 
Oklahoma.  In November 2008, the Board remanded the claims for 
additional development.  

The issues of service connection for pancreatitis, and 
hypertension, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  The Veteran does not have a cyst, a skin disorder, to include 
chloracne, or folliculitis, that is related to his service.  

2.  Prior to April 6, 2004, the Veteran's service-connected 
hepatitis C is shown to have been productive of some complaints 
of fatigue, but not daily fatigue, malaise, and anorexia, 
requiring dietary restriction or continuous medication, or 
incapacitating episodes having a total duration of at least two 
weeks, but less than four weeks, during the prior 12-month 
period.  

3.  As of April 6, 2004, the Veteran's service-connected 
hepatitis C is shown to have been productive of complaints of 
fatigue, with significant anemia between about July and December 
of 2004, but not daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or incapacitating episodes having a 
total duration of at least four weeks, but less than six weeks, 
during the prior 12-month period.  


CONCLUSIONS OF LAW

1.  A cyst, a skin disorder, to include chloracne, and 
folliculitis, were not caused or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  Prior to April 6, 2004, the criteria for an initial 
evaluation in excess of 10 percent for service-connected 
hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7354 
(2010).  

3.  As of April 6, 2004, the criteria for an evaluation in excess 
of 20 percent for service-connected hepatitis C have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.114, Diagnostic Code 7354 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran is seeking service connection for a cyst, a skin 
disorder, to include chloracne, and folliculitis, on a direct 
basis, with the claim for a skin disorder/chloracne to include as 
a result of exposure to Agent Orange during service.  In his 
claim (VA Form 21-526), received in March 2003, he asserted that 
he had been treated for "chloracne folliculitis" beginning in 
1971 at an unidentified VA Medical Center.  

As an initial matter, in November 2008, the Board remanded the 
claims.  The Board directed that the Veteran be requested to 
identify all relevant treatment since January 2005, and that all 
identified treatment reports be obtained.  In April 2009, the RO 
sent the Veteran a VCAA (Veterans Claims Assistance Act of 2000) 
notice that was in compliance with the Board's remand.  In a 
statement received in May 2009, the Veteran reported that all of 
his treatment had been through VA.  Subsequently, additional VA 
progress notes, dated between 2004 and 2010, from the Amarillo VA 
Medical Center, were associated with the claims files.  

The Board also directed that with regard to the Veteran's service 
connection claims, that he be afforded an examination by a 
physician, and that etiological opinions be obtained.  

In March 2010, the Veteran was afforded a VA examination.  A 
review of the examination report shows that (contrary to the 
assertion made by the Veteran's representative in November 2010), 
the examination was performed by a physician.  The report further 
shows that the examiner indicated that the Veteran's service 
treatment reports and VA records had been reviewed.  In addition, 
in an addendum, dated in August 2010, etiological opinions were 
provided.  To the extent that the addendum was written by a nurse 
practitioner, this is not a basis upon which to find that the 
Board's instructions have not been substantially complied with.  
See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board 
therefore concludes that this examination report is adequate for 
purposes of rendering decisions.  See 38 C.F.R. § 4.2 (2010); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the Veteran's service treatment reports are not of 
record.  In the Board's November 2008 remand, the Board noted, in 
part, that the RO appeared to have incorrectly stated that the 
Veteran's service treatment reports had been destroyed in a fire 
at the National Personnel Center (NPRC).  The Board stated that 
the record "strongly suggests" that these records were 
misplaced or lost (either by the NPRC or the RO).  The Board 
directed that the correct and true disposition of the Veteran's 
service treatment reports be stated in "a corrected SOC" 
(statement of the case).  In April 2010, the RO issued a 
supplemental statement of the case, which states that the 
Veteran's service treatment reports have been lost or misplaced.  

Given the foregoing, the Board finds that there has been 
substantial compliance with its remand.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d).  In such instances, 
a grant of service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred during service."  Id.

The statutory provision specifically covering Agent Orange is 38 
U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, who, 
during active service, served in the Republic of Vietnam during 
the Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such agent 
during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Recently, changes have been made to the regulation for 
presumptive service connection for veterans shown to have been 
exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 
2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart 
disease, "all chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia)," and Parkinson's disease, as presumptive disorders.  
As none of these changes are relevant to the issues on appeal, no 
further development is required.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board further notes that a stay on claims based 
on exposure to Agent Orange was initially imposed after these 
changes, but that it has been lifted.  See Chairman's Memorandum, 
No. 01-10-37 (November 1, 2010).  

The Veteran's discharge (DD Form 214) indicates that he served in 
Vietnam.  Therefore, duty in the Republic of Vietnam is shown for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The post-service medical evidence consists of VA reports, dated 
between 1996 and 2010.  VA progress notes show the following: An 
August 2005 report shows treatment for skin symptoms on the 
Veteran's back.  On examination, there were comedo cysts on the 
back that were not inflamed, and which were not bothersome.  The 
report also notes a request for a cyst on his finger to be 
removed.  An April 2007 report shows treatment for a complaint of 
a 33-year history of a nodule on the left hand third finger.  The 
assessment was fibrotic knot of the left third finger.  Reports 
dated between March and April of 2010 shows treatment for 
multiple sebaceous cysts on the Veteran's back, with a small skin 
cyst on a finger of the left hand.  In April 2010, three large 
cysts were excised off of his back.  

A QTC examination report, dated in April 2004, shows that on 
examination, the skin was normal with no palmar erythema, spider 
nevi, or jaundice.  There was no relevant diagnosis.  

A VA examination report, dated in March 2010, shows that the 
Veteran reported that he had cysts on his upper back, and a cyst 
on his left third finger.  On examination, he was noted to have a 
nontender, pea-sized cyst in the left cheek, a cyst on each side 
of the thoracic spine, and a hard, nontender, nodule in the left 
third finger, palmar aspect.  The report notes that the onset of 
the left third finger cyst was reportedly 1971, and "not in 
service," that the Veteran reported that he had chloracne during 
service which he had self-treated, and that he had a history of 
cysts on his back; the Veteran indicated that his folliculitis 
was related to his back skin symptoms.  The report indicates that 
the Veteran was not currently receiving any relevant treatment.  
The diagnoses included chloracne, and cyst on the left third 
finger.  In an addendum, dated in August 2010, it was indicated 
that the Veteran's C-file and medical records had been reviewed.  
It was stated that it was less likely as not that the Veteran's 
cyst, skin disorder, and folliculitis, were caused by or a result 
of in-service disease or injury.  It was explained that the 
earliest treatment for any of these conditions came many years 
after active duty.  

The Board finds that the claims must be denied.  With regard to 
the possibility of service connection on a direct or presumptive 
basis (i.e., that does not involve exposure to Agent Orange) 
under 38 C.F.R. § 3.303(a), the Veteran's service treatment 
reports are not of record, and there is no medical basis to find 
that any of the claimed conditions were shown during service.  
Therefore, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(a).  

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the
earliest medical evidence of a skin disability is dated no 
earlier than 2005.  This is about 34 years after separation from 
service, and this period without treatment is evidence that there 
has not been a continuity of symptoms, and it weighs against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Prior to 2005, there are no complaints of skin symptoms, or 
findings or diagnoses to show the presence of any of the claimed 
skin disorders; a number of findings indicate that there were no 
such symptoms.  See, e.g., VA progress notes, dated in January 
2002, and March 2003; April 2004 QTC examination report.   

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board finds that the August 2010 VA opinions are highly probative 
evidence against the claims.  In these opinions, it was concluded 
that the claimed conditions are not related to the Veteran's 
active duty.  The examiner indicated that the Veteran's claims 
files had been reviewed, and the opinions are accompanied by a 
sufficiently detailed rationale.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of the 
opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

With regard to the claim based on exposure to Agent Orange, 
although the Veteran is shown to have served in Vietnam, and is 
therefore presumed to have been exposed to Agent Orange, the 
applicable law does not include any of his demonstrated skin 
conditions as a condition for which presumptive service 
connection may be granted on this basis.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, 
while chloracne is a presumptive condition, and while there is a 
diagnosis of chloracne in the March 2010 VA examination report, 
this is afforded no probative value as it appears to have been 
"by history" only, and this assertion is not credible.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's 
statement renders a medical report incredible only if the Board 
rejects the statements of the veteran).  Specifically, there is 
no objective medical evidence to show that the Veteran has ever 
been found to have chloracne.  As previously stated, prior to 
2005, there are no complaints of skin symptoms, or findings or 
diagnoses to show the presence of skin symptoms; a number of 
findings indicate that he did not have any skin symptoms.  
Furthermore, although the Veteran asserts that he was treated for 
skin symptoms in 1985 by Dr. L.C., a report from his office 
states that they have no record of his being seen, and no such 
records of treatment.  The Board therefore finds that chloracne 
is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation).  With regard to all of the 
demonstrated skin disorders, the very long time between service 
in Vietnam and the current problems at issue clearly indicates no 
connection, beyond the fact that such disorders have not been 
found to be connected with exposure to herbicides.  

In reaching this decision, the Board has considered the Veteran's 
contentions, and that he received training during service as a 
medic.  However, his assertion of chloracne during service is not 
credible, and the Board finds that the previously described post-
service medical evidence outweighs the Veteran's contentions to 
the effect that he has the claimed conditions due to his service.  

In summary, the evidence does not show that the Veteran has 
chloracne, or that he has a cyst, a skin disorder, (other than 
chloracne), or folliculitis, that is related to his service, and 
the Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claims, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial 
evaluation for his service-connected hepatitis C.  

As an initial matter, in November 2008, the Board remanded this 
claim.  The Board directed that the Veteran be afforded an 
examination by a physician, that the claims folder be made 
available for to the examiner, that the examiner must indicate 
that he or she reviewed the claims folder, that the examiner be 
provided with a copy of 38 C.F.R. § 4.112, as well as Diagnostic 
Codes 7312 and 7354, that the examiner identify and describe all 
symptoms and functional impairment due to hepatitis C, and that 
the examiner determine whether the Veteran has "substantial" or 
"minor" weight loss, and that he or she indicate the duration 
of any incapacitating episodes.  In March 2010, the Veteran was 
afforded a VA examination that included examination of his 
hepatitis C.  A review of the examination report shows that 
(contrary to the assertion made by the Veteran's representative 
in November 2010), the examination was performed by a physician.  
The report further shows that the examiner indicated that the 
Veteran's service treatment reports and VA records had been 
reviewed, that the liver was normal, that there was no weight 
change, that there was no significant weight loss, and that there 
were no periods of incapacitation within the last 12 months.  The 
report includes findings on the effects of hepatitis C on the 
Veteran's usual daily activities, it indicates that the examiner 
conducted appropriate physical examination, and rendered an 
appropriate diagnosis and opinions consistent with the evidence 
of record.  The Board therefore concludes that this examination 
report is adequate for purposes of rendering a decision in the 
instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Under the 
circumstances, the Board further finds that there has been 
substantial compliance with its remand.  Dyment; Sabonis.  

With regard to the history of this disability, see 38 C.F.R. § 
4.1 (2010), the Veteran was not treated for this disorder during 
service, rather, service connection was granted based on service 
as a medic (with presumed exposure to blood products), and the 
opinion in an April 2004 QTC examination.  VA reports show 
treatment for hepatitis C beginning in January 2003, at which 
time the Veteran reported that his health was generally good and 
that he did not have any major complaints.  He underwent a liver 
biopsy in March 2003.  VA progress notes dated February 18, 2003, 
and March 4th and March 6th of 2003, indicate that he weighed 181 
pounds.  

In July 2004, the RO granted service connection for hepatitis C, 
evaluated as 10 percent disabling, with an effective date for 
service connection (and the 10 percent evaluation) of March 25, 
2003.  The Veteran appealed the issue of entitlement to an 
increased initial evaluation.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In November 2004, the RO granted the 
Veteran's increased initial evaluation claim, to the extent that 
it assigned a 20 percent evaluation with an effective date of 
April 6, 2004 (to the extent that the Board's November 2008 
remand indicated that the effective date for the 20 percent 
evaluation was August 6, 2004, this was in error).  Since this 
increase did not constitute a full grant of the benefits sought, 
the increased initial rating issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's hepatitis C has been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7354.  Under DC 7354, a 10 percent 
evaluation is warranted where the condition is productive of 
intermittent fatigue, malaise, and anorexia, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least one week, but less than two 
weeks, during the past 12-month period.  

A 20 percent evaluation is warranted for hepatitis C where there 
is daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the prior 12-month 
period.  Id.  

A 40 percent rating is warranted for hepatitis C where there is 
daily fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the prior 12-month 
period.  Id.  

An incapacitating episode is a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a physician.  
38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.  

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and the 
term "minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three months 
or longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the average 
weight for the two- year- period preceding onset of the disease.  
See 38 C.F.R. § 4.112 (2010).

A.  Prior to April 6, 2004

The relevant time period is from the date of service connection, 
i.e., March 25, 2003, to April 6, 2004.  The medical evidence 
dated during this time consists of VA progress notes.  This 
evidence shows that the Veteran was treated for hepatitis C, to 
include a liver biopsy, with notations that included hepatitis C, 
genotype 4, stage 2 fibrosis and grade II inflammation.  Reports, 
dated in March 2003, show dietary counseling and that he was 
advised to exercise in association with management of his 
diabetes mellitus; he was also noted to weigh 186 pounds, and to 
be "medically stable."  A February 2004 VA progress note 
indicates that he weighed 189 pounds, and that he had findings 
consistent with advanced liver disease.  

The Board finds that prior to April 6, 2004, an initial 
evaluation in excess of 10 percent is not warranted under DC 
7354.  The medical evidence shows that the Veteran was treated 
for hepatitis C during the time period in issue.  There are no 
findings of fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes.  He appears to have 
gained weight (181 pounds prior to the time period in issue, vs. 
findings of 186 pounds, and 189 pounds).  The Board therefore 
finds that the evidence is insufficient to show that he had daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or, incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the prior 12-month 
period.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim, and that prior to April 6, 
2004, the criteria for an initial evaluation in excess of 10 
percent for the Veteran's hepatitis C have not been met under DC 
7354.  

B.  As of April 6, 2004

The medical evidence dated during this time consists of VA 
progress notes, a QTC examination report, dated April 20, 2004, 
and a March 2010 VA examination report.  

Overall, the VA progress notes show a number of treatments for 
hepatitis C, with dietary counseling, and encouragement to 
exercise, in association with management of his diabetes 
mellitus.  The Veteran's weight ranged between 163 and 192 
pounds.  A report dated April 6, 2004, states that the Veteran 
was to begin Interferon injections on April 9th.  Reports dated 
thereafter note complaints of fatigue, low energy, body-aches, 
and headaches, and that he was clinically stable.  A July 2004 
report states that, "The current quantitative test reveals no 
detectable virus," and, "He reports he seems to be doing 
better."  Reports, dated between July and December of 2004, note 
significant anemia and neutropenia, with complaints of fatigue, 
with a September 2004 report noting severe bone marrow 
suppression due to the Interferon/Ribavirin combination, and that 
these medications were therefore stopped.  An October 2004 report 
states that testing showed no hepatitis C virus.  Reports, dated 
in April and October of 2005, and in November 2009, note normal 
liver function tests (LFTs).  An October 2006 report notes 
hepatitis C "with sustained virologic response since 2004," and 
that, "He has no symptoms."  Reports, dated in April and June 
of 2007, and October 2008, show that he denied such symptoms as 
fever, chills, malaise, headaches, abdominal pain, vomiting or 
diarrhea; the April 2007 and October 2008 reports note 5/5 
strength in the extremities.  A January 2010 report notes that 
LFT's were within normal limits, and that a repeat HCV (hepatitis 
C virus) RNA (ribonucleic acid) test "remains at an undetectable 
level.  Therefore, it does not appear that the patient has active 
hepatitis C anymore."  VA hospitalization reports, and progress 
notes, dated between May and July of 2010 contain notations of 
weakness, and anemia, and note that he weighed 150 pounds.  

The QTC examination report, dated April 20, 2004, shows that the 
Veteran complained of "easy fatigue," joint aches, and poor 
sleeping habits.  He reported that he had gained weight over the 
last three years, from 155 pounds (or 160 pounds) (two separate 
notations) to 180 pounds.  He reported frequent stomach aches, 
arthralgias, nausea, vomiting, and loss of appetite "a third of 
the year."  The report notes that there was no incapacitation, 
vomiting of blood, anemia, confusion, history of liver 
transplant, or functional impairment.  He claimed that he lost 
one day of work per month due to his symptoms.  On examination, 
he weighed 184 pounds.  His nutritional status was "good," with 
normal muscle strength, reflexes, and sensation, and an 
unremarkable abdominal examination.  There were no signs of 
generalized muscle weakness or wasting.  Liver function tests 
were normal; he tested positive for hepatitis C.

A VA examination report, dated in March 2010, shows that the 
examiner indicated that the Veteran's service treatment reports 
and VA reports had been reviewed.  The report indicates that the 
Veteran stated that, "Hepatitis is not showing up right now in 
my blood."  The Veteran reported occasional abdominal pain, but 
no weight loss, daily fatigue, or anorexia.  The report notes a 
history of 24 weeks of treatment in 2004, that follow-up 
hepatitis C RNA testing has been negative, and that he was 
discharged from the liver clinic, as he has no symptoms, with no 
current treatment.  On examination, he weighed 168.7 pounds.  
Motor strength was 5/5 in the extremities.  The liver was normal.  
There was no weight change, no significant weight loss, no 
malnutrition, and no anemia.  There were no periods of 
incapacitation.  The report further notes a mild effect on 
feeding, with no effects on chores, shopping, exercise, 
recreation, traveling, bathing, dressing toileting or grooming, 
and that this condition prevents participation in sports.  

The Board finds that as of April 6, 2004, an evaluation in excess 
of 20 percent is not warranted under DC 7354.  The medical 
evidence shows that he was treated for hepatitis C during the 
time period in issue.  There are were complaints of fatigue, with 
significant anemia noted for a few months, between about July and 
December of 2004, as he was being treated with Interferon and 
Ribavirin; these medications were stopped in September 2004.  
Thereafter, he was repeatedly noted to have negative HCV RNA 
tests and LFT's were within normal limits.  There are no findings 
of malaise or anorexia requiring dietary restriction or 
continuous medication, and no evidence of incapacitating 
episodes.  The March 2010 VA examination report states that there 
was no weight change, and no significant weight loss, as well as 
no malnutrition, and no anemia.  To the extent that VA 
hospitalization reports, and progress notes, dated between May 
and July of 2010 contain notations of weakness, and anemia, and 
note that he weighed 150 pounds, these reports show that he was 
receiving cardiac care following a myocardial infarction, and 
coronary artery bypass grafting times four, and these reports 
only note hepatitis C "by history," with no findings to 
indicate that these symptoms, or weight loss, are due to 
hepatitis C.  The Board therefore finds that the evidence is 
insufficient to show that he had daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks, during the prior 12-month period.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that as of April 6, 2004, the 
criteria for an evaluation in excess of 20 percent for the 
Veteran's hepatitis C have not been met under DC 7354.  

C.  Conclusion

In reaching this decision, the Board has considered with an 
increased initial evaluation is warranted under 38 C.F.R. 
§ 4.114, DC 7312, which provides ratings for cirrhosis of the 
liver, primary biliary cirrhosis, or cirrhotic phase of 
sclerosing cholangitis.  However, as previously stated, the 
Veteran's liver function tests have been shown to be within 
normal limits.  He has not been diagnosed with cirrhosis, nor is 
there any evidence of cirrhosis by biopsy or imaging.  Therefore, 
application of DC 7312 is not warranted.  See Note to Diagnostic 
Code 7312 (providing that, for rating under DC 7312, 
documentation of cirrhosis (by biopsy or imaging) and abnormal 
liver function tests must be present).   

In deciding the Veteran's claim for an increased initial 
evaluation, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is 
entitled to an increased evaluation for separate periods based on 
the facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's hepatitis C 
evaluation should be increased for any separate period based on 
the facts found during the whole appeal period.  The evidence of 
record supports the conclusion that the Veteran is not entitled 
to additional increased compensation during any time within the 
appeal period.  The Board therefore finds that the evidence is 
insufficient to show that the Veteran had a worsening of 
hepatitis C, such that an increased initial evaluation is 
warranted.   

The Board acknowledges that the Veteran is competent to testify 
as to symptoms associated with his disability which are non-
medical in nature, however, he is not competent to testify as to 
the severity of the disability.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (noting that lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


III. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2010).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran dated 
in May, June and August of 2003, and April 2009.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  

With regard to the claim for an increased initial evaluation for 
hepatitis C, the 2003 VCAA notices were issued prior to the grant 
of service connection for hepatitis C in July 2004.  In such 
cases, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493.  

The RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran's service 
treatment reports have been lost, and are not available, and the 
Veteran has been advised of this fact.  It appears that all known 
and available post-service records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  In this regard, a statement from the office of Dr. 
L.C., received in June 2003, shows that they had no records for 
the Veteran and that, "No record of his being seen was found."  
The RO has obtained the Veteran's VA medical records.  The 
Veteran has been afforded examinations, and with regard to the 
claims for service connection, etiological opinions have been 
obtained.  The Board concludes, therefore, that decisions on the 
merits at this time do not violate the VCAA, nor prejudice the 
Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

Service connection for a cyst, a skin disorder, to include 
chloracne, and folliculitis, is denied.  

Prior to April 6, 2004, an initial evaluation in excess of 10 
percent for service-connected hepatitis C is denied.

As of April 6, 2004, an evaluation in excess of 20 percent for 
service-connected hepatitis C is denied.  


REMAND

With regard to the claims for service connection for pancreatitis 
and hypertension, the Veteran asserts that he is entitled to 
service connection for these disorders, to include on the basis 
that his pancreatitis is secondary to (i.e., caused or aggravated 
by) his service-connected hepatitis C, and that his hypertension 
is secondary to his service-connected diabetes mellitus.  

Although etiological opinions were obtained in the August 2010 
addendum to the March 2010 VA examination report, neither the 
March 2010 VA examination, nor the August 2010 addendum, include 
opinions as to whether the Veteran's pancreatitis, or 
hypertension, were aggravated by any of his service-connected 
disabilities.  Therefore, the examination report and addendum are 
inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Given the foregoing, the Veteran should be afforded 
another examination, to include etiological opinions.

The Board further notes that, to the extent that secondary 
service connection claims have been presented, service connection 
may be granted, on a secondary basis, for a disability, which is 
proximately due to, or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  Allen v. Brown, 7 
Vet. App. 439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been aggravated by 
the service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2010).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject of 
the granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected condition.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the nonservice-connected disease or 
injury.  The rating activity will determine 
the baseline and current levels of severity 
under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline 
level of severity, as well as any increase 
in severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
request etiological opinions in accordance with the law as in 
effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).  

In addition, despite the fact that the new law appears more 
restrictive than the old, and that the Board is therefore 
requesting etiological opinions in accordance with the law as in 
effect prior to October 10, 2006, the Veteran has not been 
afforded notice of Allen, or of the post-October 2006 version of 
38 C.F.R. § 3.310, and on remand, he must be provided with such 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of 38 C.F.R. § 3.310 (as in effect 
prior to October 10, 2006, and thereafter), 
and Allen v. Principi, 7 Vet. App. 439 
(1995).  

2.  Schedule the Veteran for an examination 
of his pancreatitis, and hypertension, in 
order to ascertain whether either of the 
claimed conditions were caused by his 
service, to include, if appropriate, 
opinions as to whether they were caused or 
aggravated by a service-connected 
disability.  The claims folder and a copy 
of this REMAND should be reviewed by the 
examiner(s), and the examiner(s) must 
annotate the examination report(s) that the 
claims file was in fact made available for 
review in conjunction with the 
examination(s).  

a) The examiner should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran has pancreatitis, 
or hypertension, that was caused by his 
service.  

b) If, and only if, the examiner(s) 
determines that the Veteran's pancreatitis, 
and/or hypertension, was not caused by his 
service, the examiner(s) should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the Veteran's 
pancreatitis, or hypertension, was caused 
or aggravated by a service-connected 
disability.  The examiner should be 
notified that service connection is 
currently in effect for hepatitis C, and 
diabetes mellitus.  

c) If the examiner cannot express any of 
the requested opinions, the examiner should 
explain the reasons therefor.  The claims 
folder must be made available to and 
reviewed by the examiner(s) in conjunction 
with the scheduled examination(s), and the 
examiner(s) should indicate that the 
Veteran's claims folder has been reviewed 
in association with the examination 
report(s). 

d) The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

3.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations of these claims remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence, and 
applicable law and regulations considered.  
The appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


